255 F.2d 896
103 U.S.App.D.C. 144
Thomas WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.Lindsey McDANIEL, Appellant,v.UNITED STATES of America, Appellee.
Nos. 14185, 14186.
United States Court of Appeals District of Columbia Circuit.
Argued May 12, 1958.Decided May 22, 1958.

Mr. Albert J. Ahern, Jr., Washington, D.C., with whom Mr. James J. Laughlin was on the brief, for appellants.
Mr. Carl W. Belcher, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Frederick G. Smithson, Asst. U.S. Attys., were on the brief, for appellee.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
The appellants, together with one Jackie J. Floyd, were indicted for common law murder, murder in perpetration of a felony, and robbery.  Floyd has not been tried because of his mental condition.  Appellants were tried only on the counts for murder in the perpetration of a felony, and for robbery, the count charging premeditated murder having been dismissed as to them.  Two trials by jury resulted in mistrials, the first because the jury was unable to agree on a verdict and the second because a juror was unable to complete the deliberations.  A third trial followed before a district judge alone, trial by jury having been duly waived.  The judge acquitted appellants of the murder charge and convicted them of robbery, as aiders and abettors rather than as principals.  It is from the resulting judgments that they appeal.1


2
Appellants question the admissibility of certain evidence, the sufficiency of the evidence, and the validity of the robbery conviction on the ground of its alleged inconsistency with their acquittal of the charge of murder in the perpetration of the robbery.  Upon consideration of these and all other questions raised we find no basis for reversal and the judgments are


3
Affirmed.



1
 Appellants were tried together.  They took separate appeals from the separate judgments, but the two cases were here consolidated for briefing and argument